Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Muhammad Naeem Khan, a native and citizen of Pakistan, petitions for review of an order of the Board of Immigration Appeals (“Board”) upholding the immigration judge’s denial of his motion for a continuance and denying his motion to remand. We have reviewed the record and find no abuse of discretion. See Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir.2007) (setting forth standard of review for the denial of a motion for a continuance); Onyeme v. INS, 146 F.3d 227, 234 (4th Cir.1998) (setting forth standard of review for the denial of a motion to remand). Accordingly, we deny the petition for review substantially for the reasons stated by the Board. See In re Khan (B.I.A. Nov. 28, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.